 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDHarryM. Stevens,Inc, a/k/a Harry M.StevensServices,Inc.andLocal Union No. 251, HotelEmployees and Restaurant Employees Interna-tionalUnion,AFL-CIO-CLC. Cases 23-CA-9029 and 23-CA-90388November 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENOn 17 June 1983 Administrative Law Judge Wil-liam N. Cates issued the attached decision. The Re-spondent filed exceptions and a supporting brief.The Charging Party filed a memorandum in oppo-sition to the Respondent's exceptions. The GeneralCounsel filed a brief in support of the administra-tive law judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions as modified herein, but not to adoptthe recommended Order.The judge found that the Respondent violatedSection 8(a)(1) by denying an employee, on her re-quest, the presence and assistance of a coworker atan interview which the employee reasonably be-lieved might result in discipline, citing the Board'sdecision inMaterials Research Corp.,262 NLRB1010 (1982), and its interpretation ofNLRB v. J..Weingarten,420 U.S. 251 (1975). Subsequent to theissuance of the judge's decision, the holding inMa-terialsResearchwas reversed. InSears,Roebuck &Co., 274 NLRB 230 (1985), the Board held that theextension of the Supreme Court's decision inWein-gartento unrepresented employees was erroneous.The Board concluded that the right to representa-tion atWeingarten-typeinterviews applies only tounionized employees. Here, there was no certifiedor recognized bargaining representative. Therefore,the Respondent had no obligation to agree to theemployee's request that a coworker attend the in-vestigatory interview.Accordingly,we shall dis-miss this allegation of the complaint.After the judge issued his decision in this case,the Board issuedOur Way, Inc.,268NLRB 394(1983), wherein the Board overruled the holding of'The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsT.R. W. Bearings,257 NLRB 442 (1981), that rulesprohibitingemployeesfrom solicitingduring"working time" as well as rules prohibiting solicit-ing during "working hours," are presumptively in-valid. InOurWay,the Board returned toEssexInternational,211NLRB 749 (1974), holding thatrules using "working hours" are presumptively in-valid because the term connotes periods that in-clude the employees' own time. In contrast, rulesusing "working time" are presumptively valid be-cause that term connotes only periods when theemployee is performing actual job duties. Accord-ingly,we disagree with the judge's finding, madein reliance onT.R. W.,with regard to the Respond-ent's 25 August 1982 no-solicitation/no-distributionrule.However, an otherwise valid rule violates theAct when it is promulgated to interfere with theemployee right to self-organization rather than tomaintain production and discipline.Olympia PlasticsCorp.,266NLRB 519, 531 (1983);MontgomeryWard & Co.,227 NLRB 1170 (1977). Here, thecomplaint alleged that the Respondent unlawfullypromulgated the 25 August rule, an allegation thatthe judge did not directly address. The rule waspromulgated during the Union's organizationalcampaign. Further, as the judge found, prior to thepromulgation of the 25 August rule, the Respond-ent did not have a valid no-solicitation rule ineffect and about 22 August 1982 the Respondentdischarged employee Fitzsimmons for soliciting onbehalf of the Union. Finally, we find that the Re-spondent failed to rebut the General Counsel'sprima facie case and to establish that its no-solicitation/no-distribution rule was promulgated tomaintain production and discipline.Accordingly,based on all the facts herein, we conclude that theRespondentpromulgated its 25Augustno-solicitation/no-distribution rule for discriminatoryreasons and thereby violated Section 8(a)(1) of theAct.The judge found that employee Fitzsimmonsopenly distributed a union authorization card to afellow employee vendor in a public area of the As-trodome; that after handing the vendor the card,Fitzsimmons moved away; that he then glancedover his shoulder towards the vendor and noticedan individualwith a walkie-talkie approach thevendor and take the card from his hand; that indi-vidual then approached Fitzsimmons and "stuffed"the union card in his face and asked if Fitzsimmonshad given it to the other vendor. The judge found,based on the credited testimony, that by this con-duct the Respondent had engaged in surveillanceof its employees' union activities. The judge furtherfound that the Respondent's employees workthroughout the premises at the Astrodome and thus277 NLRB No. 31 HARRY M. STEVENS SERVICESthe Respondent's supervisors also moved through-out the facility during the course of their employ-ment in overseeing Respondent'semployees. TheRespondent's supervisors keep in contact with oneanother and upper management by walkie-talkie.Thisis the Respondent's standard manner of super-vising its employees.Itwas not instituted with theadvent of the Union'sorganizational campaign.Based on the totality of the circumstances, we donot find that this conduct constituted impermissiblesurveillance.Rather, the alleged surveillance ofFitzsimmons resulted from his open distribution ofliterature in the Respondent'ssales area.As setforthinChemtronics,Inc.,236 NLRB 178 (1978),quoting fromMilco,Inc.,159NLRB 812, 814(1966),with respect to conduct in "full publicview,""[U]nion representatives and employeeswho chooseto engage in their union activities atthe employer'spremises should have no cause tocomplain that management observes them."As thisis the case here, we shall dismiss this allegation.ORDERThe National Labor Relations Board orders thattheRespondent,HarryM. Stevens, Inc., a/k/aHarry M.Stevens Services,Inc.,Houston,Texas,its officers, agents, successors,and assigns, shall1.Cease and desist from(a)Requesting its employees to engage in sur-veillance of their fellow employees'union activi-ties.(b) Promulgating a no-solicitation/no-distributionrule for the purpose of discouraging union activi-ties.(c)Discouraging union activity or membershipin the Union,or any other labor organization, bydischarging employees or otherwise discriminatingagainst them in any manner with respect to theirtenure of employment or any term or condition oftheir employment.(d) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. 'Take the following affirmative action designedto effectuate the purposes of the Act.(a)Offer Orell Fitzsimmons and Irene Allen im-mediate and full reinstatement to their former jobsor, ifthose jobs no longer exist,to substantiallyequivalent positions, without prejudice to their se-niority or any other rights or privileges previouslyenjoyed,and make them whole for any loss ofearnings and other benefits suffered as a result ofthe discrimination against them, in the manner setforth in the remedy section of the decision.277(b)Expunge from its files any reference to theAugust 1982 discharges of employees Orell Fitz-simmons and Irene Allen, and notify both of theminwriting that this has been done and that evi-dence of their unlawful discharges will not be usedas a basis for future personnel actions against them.(c) Rescind and abrogate its discriminatorily pro-mulgated rule prohibiting unauthorized solicitingon company premises during active working timeand unauthorized distribution of literature of anydescription in working areas.(d) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e)Post at its Houston, Texas facility copies ofthe attached notice marked "Appendix."2 Copiesof the notice, on forms provided by the RegionalDirector for Region 23, after being signed by theRespondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choice 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT request that our employeesengage insurveillance of their fellow employees'union activities.WE WILL NOT promulgate a no-solicitation/no-distribution rule in order to discourage our employ-ees from union activities.WE WILL NOT discourage membership in LocalUnion No. 251, Hotel Employees and RestaurantEmployees International Union, AFL-CIO-CLC,or any other labor organization, by discharging anyof our employees, or in any manner discriminatingagainst them in regard to their tenure of employ-ment or any term or condition of employment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL offfer Orell Fitzsimmons and IreneAllen immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or any other rights or privileges pre-viously enjoyed and WE WILL make them wholefor any loss of earnings and other benefits resultingfrom their discharge, less any net interim earnings,plus interest.WE WILL expunge from our files any referenceto the August 1982 discharge of employees OrellFitzsimmons and Irene Allen, and WE WILL notifythem that this has been done and that evidence ofthis unlawful conduct will not be used as the basisfor future personnel actions against them.WE WILL rescind and abrogate our rule prohibit-ing unauthorized soliciting on company premisesduring active working time and unauthorized distri-bution of literature of any description in workingareas.HARRY M. STEVENS, INC. A/K/AHARRY M. STEVENS SERVICES, INC.Michael Maslanka, Esq.,for the General Counsel.Douglas P. Catalano, Esq.,andRalph C. Dawson, Esq.(Reavis and McGrath),of New York, New York, forthe Respondent.James Robinson, Esq. (Kircher and Phalen),of Cincinnati,Ohio, for the Charging Party.DECISIONSTATEMENT OF THE CASEWILLIAM N. CATES, Administrative Law Judge. Thismatter was tried before me on March 8 and 9, 1983, atHouston, Texas. The hearing was held pursuant to anorder consolidating cases, consolidated complaint, andnotice of hearing issued by the Regional Director forRegion 23 of the National Labor Relations Board (theBoard),on October 21, 1982,1 and is based on chargesfiledby Local Union No. 251, Hotel Employees andRestaurant Employees International Union, AFL-CIO-CLC (the Union). The charge in Case 23-CA-9029 wasfiled on August 24, and the charge in Case 23-CA-9038was filed on September 2. The consolidated complaint insubstance alleged that Harry M. Stevens, Inc., a/k/aHarry M. Stevens Services, Inc. (Respondent) engagedin surveillance of the union activities of its employeesand requested its employees to engage in surveillance ofother employees' union activities. It was also alleged thatRespondent denied its employee Irene Allen the assist-ance of a fellow worker at an interview which she hadreasonable cause to believe would result in disciplinaryaction against her and that Respondent, in September1982, promulgated a no-solicitation/no-distribution rulefor its employees in order to discourage its employeesfrom joining, supporting, and/or assisting the Union.Each of the above allegations was alleged to have violat-ed Section 8(a)(1) of the National Labor Relations Act(theAct).The consolidated complaint further allegedthat about August 22 Respondent discharged its employ-ee Orell Fitzsimmons, and about August 25 dischargeditsemployee Irene Allen in violation of Section 8(a)(3)and (1) of the Act. The issues herein were joined by Re-spondent's original answer of October 28, wherein it re-sponded to certain allegations of the complaint anddenied the commission of the alleged unfair labor prac-tices.On the entire record made in this proceeding, includ-ing my observation of each witness who testified herein,and after due consideration of briefs filed by counsel forthe General Counsel, for Respondent, and for the Charg-ing Party, I make the followingFINDINGS OF FACT1.JURISDICTIONParagraph 2 of the order consolidating cases, consoli-dated complaint,and notice of hearing alleges that at alltimesmaterial,Respondent, a New York corporation,maintained an office and place of business in Houston,Texas,where it engages in the business of concessionsmanagement.2Paragraph3 of thecomplaint alleges thatat all times material herein Respondent purchased and re-ceived at its Houston, Texas facility goods and materialsvalued in excess of $50,000 directly from points locatedIAll dates herein are 1982 unless otherwise indicated.2Respondent by its amended answer dated November 2 states that Re-spondent is a Texas corporationWhether Respondent is a New York orTexas corporation is of no moment to a finding that it is an employerwithin the meaning of the Act. HARRY M. STEVENS SERVICESoutside the State of Texas. ;Paragraph 4 of the complaintalleges that Respondent was, and is, an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.In its answer, as amended, Respondent responded onlyto paragraphs 5, 7, 9-12, and 15-18, of the complaint.3Respondent did not respond to paragraphs 1-4, 6, 8, 13-14 of the complaint.Section 102.20 of the Board's Rules and Regulationsprovides as follows:The respondent shall, within 10 days from the serv-ice of the complaint, file an answer thereto. The re-spondent shall specifically admit, deny, or explaineach of the facts alleged in the complaint, unless therespondent is without knowledge, in which case therespondent shall so state, such statement operatingas a denial. All allegations in the complaint, if noanswer is filed, or any allegation in the complaintnot specifically denied or explained in an answerfiled, unless the respondent shall state in the answerthat he is without knowledge, shall be deemed to beadmitted to be true and shall be so found by the]Board, unless good cause to the contrary is shown.Inasmuch as Respondent failed to specifically admit,deny, or explain the facts contained in paragraphs 1-4, 6,8,and 13-14 of the complaint, and further because Re-spondent did not state that it was without knowledgewith respect to those same paragraphs and no goodcause being shown with respect to its failure to respondto those paragraphs of the complaint, I shall thereforedeem them to be admitted, and I so find that they areadmitted. SeeWorld's Best Janitorial Services, 255NLRB582 ('1981), andWorld'sBest Janitorial Services,263NLRB No. 65 (1982) (not reported in Board volumes).4I find that Respondent is, and has been at all times ma-terial herein, an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.II.LABOR ORGANIZATIONThe complaint alleges, but Respondent denies, that theUnion is a labor organization within the meaning of Sec-tion 2(5) of the Act. The undisputed evidence in this caseshows that the purpose of the Union is to represent em-ployees in matters concerning working conditions, hoursof employment, rates of pay, negotiating collective-bar-gaining agreements, and processing grievances. The evi-dence also demonstrates that employee members of theUnion participate in union meetings including voting oncollective-bargaining agreements and to elect union offi-cers. I conclude, and find, that the Union is a labor orga-aAs noted at fn 2 herein, Respondent responded to par 2 of the com-plaint only to indicate it was a Texas corporation as opposed to a NewYork corporation4 It is noted that par 6 of the complaint alleges that Concessions Man-ager Ron Butt, Concessions Supervisor Ron Kramer, and Stand Supervi-sor Gertrude Orphry are supervisors and agents of Respondent acting onits behalf within the meaning of Sec. 2(11) and (13) of the Act Inasmuchas Respondent made no response to these allegations, I deem them to beadmitted, and I find that Butt, Kramer, and Orphry, at all times materialherein, were supervisors and agents of Respondent within the meaning ofSec 2(11) and (13) of the Act279nization within the meaning of the Act. SeeDatagraphic,Inc.,259 NLRB 1285 (1982);Foremost Foods Distributing,258 NLRB 1198, 1200 (1981); andLitton Business Sys-tems,199 NLRB 354 (1972).III.THE ALLEGED UNFAIR LABOR PRACTICESA. Brief BackgroundRespondent is a concessionaire with operations locatedat various entertainment, sports, and recreational facili-ties throughout the United States. At all times sinceMarch 1981, Respondent has operated the concessions attheAstrodome in Houston, Texas. Respondent's oper-ation at the Astrodome is the only one involved in thisproceeding.The Union commenced an organizationalcampaign at Respondent's Astrodome operations in thesummer of 1982, and as will be discussed infra, the Unionadvised Respondent in writing of its organizational cam-paign.B. The IssuesThis case presents a number of questions which werethoroughly litigated.The issues are generally summa-rized for purposes of discussion as follows:1.Whether about August 22 Respondent engagedin surveillance of the union activities of its employ-ee Orell Fitzsimmons in violation of Section8(a)(1)of the Act.2.Whether Respondent about August 22 dis-charged Orell Fitzsimmons in an effort to discour-age membership in a labor organization in violationof Section 8(a)(3) and (1) of the Act.3.Whether about September Respondent in vio-lation of Section 8(a)(1) of the Act promulgated aninvalid no-solicitation/no-distribution rule in orderto discourage its employees from joining, support-ing, or assisting the Union.4.Whether Respondent about August 25 requireditsemployee Irene Allen to be present for, andsubmit to, an interview which she had reasonablecause to believe might result in disciplinary action,while denying her theassistanceof another employ-ee.5.Whether Respondent about August 25, actingthrough Concessions Manager Ron Butt, requestedemployee Irene Allen to engage in surveillance ofher fellow employees' union activities in violationof Section 8(a)(1) of the Act.6.Whether Respondent about August 25 dis-charged Irene Allen, because she joined, supported,or assisted the Union and in an effort to discouragemembership in a labor organization in violation ofSection 8(a)(3) and (1) of the Act.C. TheDischarge of Orell FitzsimmonsOrellFitzsimmons started work for Respondent inJune as a beer vendor.On Sunday, August 22,the dayFitzsimmons was terminated,he reported to the Astro-dome for work at 10 a.m. Fitzsimmons went first to hischeck-in station where he obtained a food ticket for a 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDfree lunch, and he also obtained his tabulation sheet atthat time. His tabulation sheet was a ticket on which arunning account of the number of trays of beer he soldduring the day was kept.5 Fitzsimmons stated beer ven-dors wore an employee badge, a price of beer badge, anda badge that indicated beer could not be sold to anyoneunder the age of 19. Fitzsimmons could not recall if hehad his beer badge on at the time of his discharge; how-ever, he did recall that no one on that date told him toget a beer badge. Fitzsimmons testified that before avendor could sell beer, he was supposed to sign in,obtain a uniform, get a product badge, and obtain a tabu-lation sheet. Fitzsimmons asserted beer could only besold after noon on Sunday in the State of Texas.On August 22, the Houston Oilers had a football gamethat started at 11:30 a.m., and the Houston Astros had abaseball game that started later that same evening. Fitz-simmons stated that after he finished his free lunch,which was still prior to noon, that he, along with ap-proximately 12 other vendors, went to the concoursearea and stood along and up against a wall where theywatched the cheerleaders and the pregame warmups.Whilewatching the pregame activities, Fitzsimmonsstated he observed that one of the vendors in the grouphad not signed a union card. Fitzsimmons asked thevendor if he would like to sign a card.6 Fitzsimmonstalkedwith his fellow vendor for approximately 1minute. Customers were present in the area at the time;however, the vendors had not commenced to sell beerbecause it was still before noon.Fitzsimmons stated that after he gave a union card tohis fellow vendor, he went back across the area andstood beside yet another vendor where they watched thestartof the football game. Fitzsimmons testified heglanced back across at the vendor he had just given acard to and observed that a man with a walkie-talkiewearing a coat and tie came up to the vendor and torethe union card out of his hand. Fitzsimmons stated theindividual then came to him and "stuffed it [the unioncard]" in his face and asked him if he had given it to theother vendor. The individual then asked Fitzsimmons tocome with him, that he had someone who wanted to talkto him in the personnel office. Fitzsimmons told the indi-vidual he would rather talk where they were. At thatpoint in time, a second individual showed up and waswearing a Respondent's T-shirt. Fitzsimmons testified thefirst individual used his radio to get someone else tocome to where they were. A third person appeared whohad a walkie-talkie radio and also at that point anotherperson came to where they were. Fitzsimmons testifiedthat he later learned the additional individual was Con-cessionsManager Butt. Butt asked Fitzsimmons if hewould come right then with him to the personnel office.Fitzsimmons told Butt he would rather talk to him5The total number of trays sold times $2.50 equaled the compensationreceived for selling the beer.6Fitzsimmons asserted he gave out 26 signature cards The greaterportion of which had been passed out on the Friday before he was termi-nated on a Sunday Fitzsimmons stated that the first time the Union letthem have cards to obtain signatures on was the Friday before he wasterminated on Sunday. Fitzsimmons stated the Union started its campaignin the summer of 1982 probably in either June or Julywhere they were, if it was okay. Fitzsimmons testifiedthat since he did not know at that time who Butt was, heasked him who he was and why they could not talkwhere they were. Butt told Fitzsimmons, "I am yourboss, you are fired," Fitzsimmons asked Butt why andwas told something like "you refused to come with me."Fitzsimmons testified he never refused to go with Buttbut rather merely asked why they could not talk wherethey were.Fitzsimmons testified that by this time five men withradioswere standing around him so he decided to gowith them. Fitzsimmons along with the other five wentto the laundry room where he turned in his uniform.Fitzsimmons continued to ask the group who they were,and Butt then asked him if he had read the sign. Fitzsim-mons asked what sign. Butt told him "the no solicitationsign."Fitzsimmons responded that he had not. As thegroup moved along, they all stopped at a place whereButt pointed to a sign that said "no solicitation," andButt asked Fitzsimmons to read the sign. Fitzsimmonsstated he read the sign and told Butt it was against stateand Federal laws, that the sign was wrong, and that hehad a right to do what he was doing.7 Fitzsimmonsstated the group then escorted him to the back door andhe left the premises.8Fitzsimmons testified he observed fellow vendorRonald Dennis handing out union cards at the Astro-dome prior to a Houston Astros baseball game onAugust 20. Fitzsimmons testifiedButtapproachedDennis and told him, "If we catch you handing out cardsagainwe are going to fire you." Fitzsimmons testifiedthis took place prior to Dennis vending beer and prior tothe start of the game.9 Fitzsimmons stated, as far as heknew, Dennis was never fired.Dennis, a 2-year employee of Respondent, testifiedabout his conversation with Butt that took place onAugust 20. Dennis stated he and Fitzsimmons were talk-ing to employees about the Union and getting some ofthem to sign cards for the Union at the time of the con-versation.Dennis stated that some of the individuals whoworked for Butt came to him and asked him what hehad in his hand. Dennis told them it was none of theirbusiness.The individuals then grabbed for the materialsthat Dennis had in his hand. Dennis threw the materialsinto a dumpster and told the individuals if they wantedthe materials, they could get them out of the dumpster.The individuals then took Dennis to Butt's office. Inroute to the office, Dennis inquired if he was fired and7Signs posted about the Astrodome read as followsNO SOLICITATIONAll Forms of Vending, Solicitations & Distribution of Literature orOther Material For Any Type of Organization Are Prohibited With-out Astrodome Management Approval [R. Exh 211Fitzsimmons stated no one from management had ever pointed out tohim the solicitation signs or explained to him employees' rights with re-spect to solicitation. Butt testified the signs applied to outside organiza-tions only8All of the events described by Fitzsimmons took place, according tohim, prior to noon on August 229 Fitzsimmons testified that on days other than Sunday beer could notbe sold prior to the National Anthem being played. HARRY M. STEVENS SERVICESwas just told to come to the office.Dennistestified thatonce in the office, Butt told him, "You shouldn't be so-liciting . . . . It is against the law to solicit . . . . Youshouldn't solicit . . . . He said . . . if I was caught againIwould definitely be fired." Butt then told Dennis to goback to work. Dennis stated that at the time he wastaken to the office, the vendors had not started to sellbeer because it could not be sold prior to the NationalAna hem being played.Dennis testified he was with Fitzsimmons at the Astro-dome prior to noon on August 22. Dennis stated thatabout 11:30 a.m. he saw Fitzsimmons give a union cardto a fellow vendor.10 Dennis stated he next observed awoman call on her radio and then a group of four or fiveindividuals i r came and got Fitzsimmons. Dennis testifiedhe told Fitzsimmons at the time that the woman wascalling in on him. Dennis testified Fitzsimmons came tohim and told him that Fitzsimmons had been fired.Dennis also testified he came to where Fitzsimmons wastalking to his fellow vendors about the Union. Dennisstated Fitzsimmons was not "screaming and yelling .. .jumping up and down . . . or . . . waving." i zThe Union introduced in evidence an interofficememorandum of Respondent dated September 12 (C.P.Exh. 2). The correspondence addressed to ConcessionsManager Butt was signed by K. J. Lombard. The corre-spondencewhich concerned Fitzsimmons' dischargestated he had been questioned by Floor Supervisor MarkWatson for giving out literature to four other vendorswhile in uniform during working hours. The correspond-ence also stated in part:Mr. Fitzsimmons was requested to stop passing outliteraturewhile in uniform and delaying other em-ployees from their normal duties. He refused bothMr. Watson's and Mr. Butt's requests and stated hewould continue to distribute literature.Mr. Fitzsimmons was suspended for the above in-fractions to our rules and regulations by Mr. Butt,Concessions Manager.Butt, in identifying the interoffice correspondence, testi-fied it was incorrect in certain respects. Butt stated thedate of the suspension reflected on the correspondence-August 20-was incorrect inasmuch as Fitzsimmons wasactually not suspended until August 22. Butt also testifiedthat the correspondence Was "improper" in that it re-flected Fitzsimmons had been suspended for giving outliterature.Butt stated the reason given by Lombard inthe interoffice correspondence was simplywrong.r aConcesionsManager Butt testified he had been em-ployed for the past 28 years by Respondent at various ofits locations. Butt's areas of responsibility were person-nel, purchasing, payroll, inventory controls, payroll per-10Dennis stated this was prior to their being able to sell beer inasmuchas beer could not be sold prior to noon on Sunday11Dennis described the individuals as "some of the employees of Ran[ButtIsomeof thesupervisors and stuff"12Dennis described Fitzsimmons as a "quiet type person."13 Butt testified that as far as he knew Watson had never questionedFitzsimmons about the incident even though the interoffice correspond-ence prepared by Lombard reflected that he had281centages, shortages, and stock. Butt testified he hadnevermet Fitzsimmonsprior to August 22, and he didnot know if Fitzsimmons was for or against the Union.Butt testified he had not watched, and he did not knowof any one acting on behalf of Respondent that hadwatched, the activities of Fitzsimmons.Butt testified that each of his supervisors carriedwalkie-talkie radios. Butt testified he received a call onAugust 22 at approximately 11-30 a.m. from Floor Super-visor Ed Burkhalter who told him there was a commo-tion involving a group of vendors on the second levelnear concessionstand 407.Butttold Burkhalter he wouldbe right down. Butt testified that the first thing he sawwhen he arrived in the area was a group of vendorsgathered around, and he saw one vendor in the middle"yelling, screaming, waving his hands up and down, talk-ing to one of [his] supervisors." Butt later learned thevendor in question was Fitzsimmons. According to Butt,the supervisor Fitzsimmons was "yelling" at was MarkWatson. Butt stated Watson was present when he gotthere,however, Burkhalter was not because he onlycalled him to tell him of the commotion. Butt testifiedWatson was not present when he spoke with Fitzsim-mons. Butt asserted Fitzsimmons said something at thetime like "I have got a right to do it or, I will do it."Butt testified he walked over to Fitzsimmons and toldhim to go to the vending station, sign in, and get hisbadges.14 Butt testified a vendor had to report to thecommissary twice-once to get his badges and once toobtain his product. Butt testified that when he told Fitz-simmons to go to his vending station, Fitzsimmons toldhim no. Butt then asked Fitzsimmons to go to his officewith him. Fitzsimmonsagainsaid no and stated, "I ampassing out unioncards; you got no right to-you peoplehave no right to stop me." Butt testified he told Fitzsim-mons, "I don't care about your union cards; I told you togo back to the vending station." As the other vendorswatched, Fitzsimmons again told Butt he would not gowith him. Butt stated he then told Fitzsimmons he wasfired.Butt testified, "I fired him because he was inter-rupting the operation of the vending station and under-mining discipline." Butt stated he did not fire Fitzsim-mons because he was soliciting cards. Butt testified Fitz-simmons should not have been vending beer at the timebecause it was prior to noon, however, he should havealready been signed in. Butt stated that most of the ven-dors around Fitzsimmons did not have on their productbadges. Butt testified he was the only one in the area atthe time with a walkie-talkie radio. Butt testified that Di-rector of Employee Relations Luongo came into theconversation immediately after he had fired Fitzsimmons,Butt testified that he and Luongo escorted Fitzsimmonsout of the building. Butt stated he did not speak to anyof the other vendors. Butt stated Fitzsimmons was onworktime because if he had not sold enough beer to havemade minimum wage, he would have been paid for 4hours of work at minimum wage.14 Butt testified Respondent had product badges that a vendor was re-quired to wear that reflected the price of the product being sold by thevendor. Butt said Fitzsimmons did not have on such a badge at the timehe approached him 282DECISIONSOF NATIONAL LABOR RELATIONS BOARDButt testified that prior to August 25, Respondent didnot have a written no-solicitation rule for its operation atthe Astrodome. Respondent through its counsel admittedthat the rule articulated in the complaint was set forth inwriting after Fitzsimmons was discharged.15Butt testified that prior to August 25 Respondent hadadopted the no-solicitation rule of their landlord, theHouston Sports Association. Butt acknowledged that theemployees of Respondent had never at any time beengiven a copy of the Houston Sports Association rule.Butt testified, "It was common knowledge that peopleknew that they could do what they wanted on theirlunch hour and their breaks. People could sell candy ontheir breaks . . . . They would sell tickets or coupons.They were never stopped from doing that. Everybodyknew that."D. Credibility Resolutions Surrounding Fitzsimmons'DischargeAfter observing Fitzsimmons testify, I credit his testi-mony with respect to the events that took place onAugust 22. There are a number of factors that, in myopinion, substantiate his testimony. For example, employ-eeDennis testified Fitzsimmons was a quiet type ofperson not given to yelling, screaming, and waving hisarms as attributed to him by Butt. 16 I do not believeButt's testimony that Fitzsimmons was in a screaming,yelling argument with Supervisor Watson, and yet whenButt showed up, Watson just simply left the area andbecame unavailable to hear what was said or to assistButt. It is also suspicious to me that Luongo wouldarrive on the scene precisely after Butt had suspendedFitzsimmons. Rather, I find Fitzsimmons truthfully stateda group of four to five supervisors with walkie-talkieradioswere present when he was suspended. Butt ac-knowledged that his supervisors all carried walkie-talkieradios.Another factor that persuades me that Watsonwas present and that Fitzsimmons was fired for solicitingcards for the Union is the fact that the interoffice corre-spondence of Respondent indicates thatWatson waspresent and questioned Fitzsimmons, and that Fitzsim-mons was discharged for giving out literature to fourother vendors during working hours and while in uni-form. I simply find unbelievable Butt's explanation thatthe interoffice correspondence was incorrect with re-spect to the reason for the discharge of Fitzsimmons.Based on the record testimony as a whole, I am persuad-ed that Butt discharged Fitzsimmons because he was so-liciting cards for the Union and not for the asserted rea-sons stated by Butt that it was because of Fitzsimmons'dereliction of duty, insubordination, and his actions inundermining employee discipline. I am fully persuaded15 The rule alleged in the complaint is as follows.Commission of any of the following acts may be considered justcause for remedial action, which could range from oral to writtenreprimand,to suspension from work without pay,to dismissal (7)Unauthorized soliciting on company premises during active workingtimeUnauthorized distribution of literature of any description inworking areasis 1 am convinced that Dennis told the truth in this respect notwith-standing the fact that Dennis was not an articulate witness,nor was healways responsive to questions and at times he answered far more thanwas elicited of him by the questions placed before himthat Fitzsimmons did not refuse to go with Butt on re-quest, to Butt's office but rather only inquired as to whythey could not talk where they were. The testimony ofDennis, which I credit, clearly demonstrates that Buttdid not wish employees to solicit for the Union and hadmade quite clear what action he would take if solicita-tionfor the Union continued. Butt did not deny the con-versationsattributed to him by Dennis.As was acknowledged by Respondent, it had no writ-ten no-solicitation/no-distribution rule prior to Fitzsim-mons'discharge on August 22. Respondent's contentionthatprior to that time it had adopted the no-solicitation/no-distribution rule of its landlord, the Hous-ton Sports Association, is unpersuasive.ConcessionsManager Butt's testified that Respondent adopted theHouston Sports Association's no-solicitation/no-distribu-tion policy in March 1981 was an afterthought on Butt'spart, in my opinion. Butt acknowledged that Respondenthad not reduced the Houston Sports Association rule towriting nor had it given the rule to its employees at anytime prior to Fitzsimmons' discharge.Butt's testimony that Respondent's no-solicitation/no-distribution rule, which he contended was in effect priorto August 25, was common knowledge among the em-ployees is not supported by the record herein.It isquite clear that Respondent had no rule that theemployees had knowledge of prior to August 25. Theonly rule that was posted about the Astrodome was onethatButt testified did not apply to employees of Re-spondent, but rather applied to outside persons comingto the Astrodome. A reading of that notice tends to sup-port Butt's testimony that it did not apply to Respond-ent's employees. I am, therefore, persuaded that at thetime of Fitzsimmons' discharge, Respondent did not havea valid no-solicitation rule in effect which was known tothe employees.I am persuaded in agreement with the General Coun-sel that Fitzsimmons was discharged for soliciting for theUnion at a time prior to the start of his work, and assuch, the General Counsel established a prima facie vio-lation of the Act in that Fitzsimmons was discharged forsoliciting for the Union at a time when he had not com-menced his assigned work, and he was discharged in theabsence of a valid no-solicitation/no-distributionrule. Inthe absence of a formal no-solicitation rule, an employerhas the right to discipline an employee for engaging inunionactivity only if the employee's conduct interferedwith production on the occasion in question. SeeMidwestStock Exchange,244 NLRB 1108 (1979), andPilgrim LifeInsurance Co.,249 NLRB 1228, 1243 (1980). Respondentfailed to meet its burden of demonstrating that Fitzsim-mons' conduct in anyway interfered with production.The vendors had not commenced to sell beer at the timehe was disciplined because they could not sell beer priorto noon. The evidence indicates it would have taken theemployees in question 2 to 3 minutes to have been fullyready to sell beer for Respondent. As such, there simplyisno showing on this record that by Fitzsimmons pre-senting a card to a fellow vendor prior to the time theycommenced to sell beer interfered with Respondent'sproduction. Considering all the circumstances, I find that HARRY M STEVENS SERVICESRespondent discharged Fitzsimmons in reprisal for hisunion activity and not in the interest of maintaining pro-duction and/or discipline. Respondent failed to meet itsburden of demonstrating that Fitzsimmons' discharge-would have taken place in the absence of his protectedconduct.Accordingly, I find that Respondent violatedSection 8(a)(3) and (1) of the Act when, on August 22, itdischarged Fitzsimmons.Paragraph 7 of the complaint alleges that on August22 Respondent, by individuals unknown to the GeneralCounsel, and by its ConcessionsManager Butt, engagedin surveillance of the union activities of its employeeOrell Fitzsimmons at its facility at the Astrodome inHouston, Texas. Such conduct, according to the GeneralCounsel, violated Section 8(a)(1) of the Act.The General Counsel contends that if an employee canreasonably believe that his union activities have beenplaced under surveillance, that such conduct on the partof a respondent violates Section 8(a)(1) of the Act. TheGeneral Counsel, in essence, contends that the circum-stances surrounding Fitzsimmons'discharge clearly gavehim and others the impression that his soliciting had-beenunder surveillance by Respondent, otherwise, Respond-ent would not have known that he was soliciting for theUnion. Respondent contends there is not one scintilla ofevidence in this record to support such a claim that un-known security personnel and/or Butt engaged in sur-veillance of Fitzsimmons' activities. Respondent points tothe testimony of Fitzsimmons that he did not know Buttuntil the day of his discharge, and to Butt's testimonythat he did not know Fitzsimmons prior to that day. Re-spondent contends that since the General Counsel of-fered nothing more than the bare contention that someagent of Respondent must have seen employees handingout cards, that a prima facie showing ofsurveillance wasnot established by the General Counsel. Respondent fur-ther contends that since the conduct took place on Re-spondent's premises at the Astrodome, that it cannotconstitute surveillance where an employee does solicitingon Respondent's premises in the open.I am persuaded that the General Counsel establishedthat Respondent engaged in surveillance of the union ac-tivity of its employee Fitzsimmons inasmuch as the evi-dence indicated that as soon as Fitzsimmons gave hisfellow vendor a union card, action was taken by person-nel of Respondent to immediately bring that fact to man-agement's attention, and management acted thereon. Thefact that Respondent had the activities of its employeeswith respect to the Union under surveillance is furtherbuttressed by the fact that only days earlier when em-ployee Dennis solicited fellow employees to support theUnion, he, too, was immediately confronted by manage-mentpersonnel of Respondent, and told he would be dis-charged if he continued soliciting. The overall recordtestimony, in my opinion, supports the complaint allega-tion, and I so find that Respondent engaged in surveil-lance of the union activities of its employees in violationof Section 8(a)(1) of the Act.283E. The No-Solicitation/No-Distribution RulePromulgated by Respondent on August 25It is without question that Respondent on August 25promulgated the no-solicitation/no-distribution rule as setforth at footnote 15 of this decision.The General Counsel contends the rule violates Sec-tion 8(a)(1) of the Act in various respects. The GeneralCounsel contends that any rule prohibiting solicitationand distribution on "worktime" is presumptively invalidunless the prohibition expressly excludes break periods,mealtimes,or other specified periods during the workdaywhen employees are not engaged in performing theirwork tasks. The General Counsel contends that addingthe word "active" to worktime in the present case failsto comport with Board requirements to make the rulevalid.The General Counsel contends that the phrase"company premises" could well cause an employee tobelieve that solicitation during his breaktime was prohib-ited in nonwork areas, such as restrooms,parking lots,and other nonworking locations. Thus, the GeneralCounsel contends the phrase "company premises" isoverly broad and violative of the Act. The GeneralCounsel contends the fact that an employee must obtainauthorization from Respondent prior to engaging in dis-tribution of literature makes the rule invalid.The Gener-alCounsel urges the rule is invalid and in violation ofSection 8(a)(1) of the Act. The Charging Party, likewise,contends that the rule is patently unlawful.Respondent states the rule expressly refers to "active"working time,thus making clear that the rule does notapply to all hours spent on the premises. Respondentcontends that the word "active" served as a modifier forthewords working time and clearly demonstrated thatthe rule was not intended to prohibit solicitation duringallworking hours. Respondent further contends therewas no testimony in the record to show that the rule wasunderstood or interpreted to apply to employees' meal-times or breaktimes.Respondent argues that a no-solici-tation policy which is understood by employees not toapply to mealtimes, breaktimes, or before or after workis lawful.Respondent also contends that the GeneralCounsel failed to present any proof that Respondent'sno-solicitation rulewas ever enforced in an unlawfulmanner.I am persuaded that Respondent's rulle as set forth atfootnote 15 herein is invalid and in violation of Section8(a)(1) oftheAct fora number of reasons.;First,theword "unauthorized"with respect to soliciting on com-pany premises during active working time is not a com-plete bar to solicitation, but rather a bar only to that so-licitationwhich Respondent might find offensive such asunion solicitation.Second, the phrase"company prem-ises"mightwell be interpreted by employees to meanthat solicitation during any breaktime was prohibitedeven in nonwork areas such as breakrooms and rest-rooms. Third, the Board inT.R. W Bearings,257 NLRB442 (1981), held that any rule which prohibited solicita-tion during"working time"was presumptively invalid. Iam persuaded that by adding the word "active" to thewords "work time" in the instant rule Respondent failedto so modify worktime as to make it clear to employees 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey could engage in lawful solicitation during breaktimeor other periods when they were not actually working.The rule, at best, is ambiguous and as the Board haspointed out inT.R. W.,the risk of ambiguity must beborne by the promulgator of the rule. The rule as pres-ently drafted by Respondent restrains, or by its ambigui-ty tends to restrain, employees from engaging in lawfulsolicitation and, as such, it constitutes an unlawful re-straint against and interference with the exercise by theemployees of rights guaranteed them by Section 7 of theAct. I, therefore, conclude and find that the rule promul-gated by Respondent on August 25, and placed intoeffect on August 26, is invalid and in violation of Section8(a)(1) of the Act. Respondent's contention that therehas been no showing that the rule has been enforced inan unlawful manner and, as such, cannot be the basis forfinding an unfair labor practice is without merit becauseemployees who might adhere to the invalid rule wouldnever reach the point where enforcement of it by Re-spondent would be necessary; yet, at the same time therule would place invalid and unlawful restrictions on theemployees in the exercise of their Section 7 rights. SeeRobertshaw Controls Co.,263 NLRB 958, 960 (1982).F. The Discharge of Irene AllenIreneAllen commenced work for Respondent inAugust 1981. On August 11, she attended a meeting ofthe Union and signed a letter indicating she was on theUnion's in-plant organizing committee.17 Allen reportedto work at the Astrodome at 10 a.m. on August 25. Afterclocking in, Allen picked up the inventory books for thepizza stand she was assigned to and proceeded to her as-signed stand. At that stand, she, along with the other em-ployees assigned to that particular stand, I s began to pre-pare pizzas to be sold during the sporting event sched-uled at the Astrodome that day. The stand opened onthat day at 1 p.m. At approximately noon, when theother employees had finished setting up the stand, theywent on break. Allen told fellow employee Tillis that herleg was hurting, and she sat on a crate of carry out pizzaboxes to rest her leg. While resting her leg, Allen no-ticed Concessions Manager Ron Kramer and Stand Su-pervisor Gertrude Orphry talking to each other at a dis-tance of about 50 feet from the stand. I" Approximately10 minutes later, Kramer came into the back of the standwhere Allen was and told her that Orphry wanted to seeher by the timeclock. Allen testified she and Kramerwent to the timeclock but Orphry was not there, so they17 The letter that Allen, among others, signed was mailed to Respond-ent on August 13 (G C Exh 4), and it was received by Respondent onAugust 16 (G.C Exh. 5) The letter statedThis is to inform you that we, the undersigned employees, are on theOrganizing Committee for the Hotel Employees and Restaurant Em-ployees International Union, Local 251, AFL-CIO, and weare enti-tled to certain privileges and benefits under the National Labor Rela-tionsActWe should not be discriminatedagainst,intimidated, co-erced, or denied any of our rights under the lawIrene Allen was the first of a number of employees to sign the letter18According to Allen's testimony, it would appear that the other as-signedemployees were Clarence Draydon, Audrey Tillis, and Millie Phil-lips19Allen testified that her immediate supervisor was Elite ClevelandCleveland reported to Orphry, Orphry reported to Kramer; and Kramerreported to Concessions Manager Ron Butt.proceeded to Consessions Manager Butt's office. Orphrywas in Butt's office when she and Kramer entered, how-ever,Orphry and Kramer left the office after Orphryasked Butt if he wanted her to stay.Butt told Allen he had some complaints about her.Allen stated she asked Butt if she could have a coworkerpresent with her, and Butt told her no that it would notbe necessary because the conversation was going to be afriendly one between the two of them. Butt then askedAllen if she would like a better job. Allen testified shethought about it, and asked Butt what she would have todo to get a better job. Butt told Allen all she would haveto do would be to go to the meetings and keep himabreast of what was going on. Allen testified she becamesuspicious because the only meetings she had been at-tending were union meetings. Allen told Butt "hell no"that she was not going to "rat" on her coworkers.Allen testified that it was at this point that Butt toldher she was suspended. Allen asked why, and Butt toldher because she had been sleeping on the job. Butt toldAllen two supervisors had seen her asleep. Allen toldthat Krammer and Orphry were too far away when theysaw her to tell whether she was asleep or not, and shewas not asleep.20 Butt then showed Allen a piece ofpaper and asked her if that was her signature on thepaper.Allen told Butt it was. Allen asserted it lookedlike the paper she had signed for the Union; however,the top and bottom of the paper was covered by otherpapers, so that only her signature was visible. Butt againtoldAllen she was suspended. Allen asked if she wassuspended or fired, and Butt told her "You are suspend-ed indefinitely or until you come around to our way ofthinking."Allen stated she did not ask Butt what hemeant by "our way of thinking."Allen then left Butt's office, and as she did, she sawKramer who asked her for her badge and employeebutton.Allen had to go to pizza stand 405 to get them.Kramer then escorted her to an exit door, and she leftthe Astrodome.Stand Supervisor Orphry testified she had been incharge of seeing that certain stands were properly staffedand operated at the Astrodome for the past 2 years, andthat she was responsible for pizza stand 405. Orphrystated she was Allen's supervisor on August 25. Orphrytestified that a counter employee, Patrick Turner, cameto her on August 25 and told her that Allen was in theback of the pizza stand asleep. Orphry asserts she wentto pizza stand 405 and found Allen in the back asleep.Orphry stated Allen was the stand manager, and it washer responsibility to see that the counter employees pre-pared the food stuffs to be sold that day.21 Orphry testi-fied she did not disturb Allen, but rather went to Con-cessions Supervisor Kramer and told him to go to pizzastand 405 and have a look around. Kramer went to thestand, and according to Orphry, he came back out andsaid he did not see anything. Orphry sent Kramer back20Allen acknowledged on cross-examination that she had taken medi-cation the night before, but stated the medication did not make hersleepyAllen stated she was resting her leg, not her eyes21Orphry stated that others who worked pizza stand 405 that daywere Audrey Tillis, Millie Phillips, and Clarence Draydon HARRY M. STEVENS SERVICESinto the stand again, and this time, he found Allen asleepand awakened her. Kramer did not remember going intothe stand more than once when he awakened Allen;however, he stated it was possible he could have goneback and spoken with Orphry after first seeing Allenasleep., but he did not remember that happening. Kramerasserts he said nothing to Allen when he awakened her.Orphry testified she left pizza stand 405 after Kramerhad awakened Allen. Orphry stated Kramer went down-stairs at that point. Kramer testified he went downstairsand spoke with Concessions Manager Butt and thencame back, got Allen, and took her to Butt's office. Con-cessions Manager Butt testified he told Kramer to go andbring Allen to his office.Others present in Butt's office besides Allen wereOrphry, Kramer, Butt, and Director of Employee Rela-tionsDominic Luongo. Kramer testified Allen told Buttshe had taken some medication and was resting her eyes.Orphry testified Allen denied she had been asleep. Ac-cording to Kramer, Butt asked Allen if she was in factasleep, and Allen told him she was only resting her eyes.According to Orphry, Butt told Allen she was not paidto sleep on the job. Butt testified he asked Allen why shehad been sleeping, and she told him she was onmedica-tion. Butt testified he made a comment to her about whyshe would come to work while taking medication. Butttestified Allen did not show him any medication. KramertestifiedButt then told Allen she was suspended forsleeping in the stand.Kramer testified that his immediate supervisorwas BillMayer. Kramer could not recall if Mayer was present onAugust 25; however, he acknowledged that he did notseek out Mayer, but rather went to Mayer's superior,who was Butt, to inform him of Allen's sleeping in thestand.Kramer and Orphry both stated nothing was saidabout surveillance on Allen's part, nor was she asked tospy on the Union for Respondent. Kramer testified hewas aware of the Union's organizational campaign at thetime. Butt testified he never asked Allen to conduct sur-veillance on any other employee, nor did he offer her abetter job if she would do any such thing. Kramer andOrphry both stated that Allen never at anytime asked tobe represented by anyone at the meeting. Kramer alsostated that Allen was never alone with Butt. Kramercould not explain what Luongo was doing in Houstonthat day inasmuch as Luongo's office was in New York.Butt testified he alone made the decision to terminateAllen, and he had made his decision before Allen wasbrought to his office on August 25. Butt acknowledgedhe talked to Luongo about the discharge before he dis-charged Allen, but he alone made the decision to termi-nate her. Butt stated Allen was fired for dereliction ofduty-failure to perform her dutiesas a stand manager.Butt asserted if Allen had not beenasleep,she wouldhave been performing her duties which were to see thatthe personnel were present at the stand, that the standwas clean, that pizzas were prepared, that everythingwas functioning, that the personnel had on their hats andbadges, and that the cashiers rang up the proper sales.Butttestified that Respondent had over the years ter-minated numerous employees for not performing their285jobs,or for violating company requirements.22 Butt,however, acknowledged on cross-examination that hedid not inquire of Kramer if he had encountered any pre-vious problems in supervising Allen. Butt also stated heonly talked to Orphry about Allen after he had fired her.Butt acknowledged he did not know if pizza stand 405,Allen's assigned stand, had been properly set up on theday in question or not. Butt also stated he did not reviewAllen's personnel file before he fired her.G. Credibility Resolutions Surrounding Allen'sDischargeCertain matters are not in dispute with respect to theevents of August 25 as they relate to Allen. It is undis-puted that Respondent knew of Allen's being on theUnion's in-plant organizing committee, and that she wasthe first employee to sign the in-plant organizing com-mittee list It is, likewise, undisputed that Allen wascalled to Butt's office and subsequently discharged.There is, however, conflict in the testimony as to wheth-erAllen met with Butt alone and what was said bywhom at the meeting. I carefully and closely observedthe witnesses as they testified, and Allen instilled confi-dence and projected an outward manner that compelledthe conclusion that her testimony was worthy of belief.All of Respondent's witnesses in this aspect of the casewere less than convincing in their testimony. AlthoughRespondent presented two witnesses who stated they ob-served Allen asleep, I am nonetheless persuaded she wasnot, and they, in fact, did not observe her asleep. Con-trary to the urgings of the General Counsel, I do notview this as an appropriate situation for drawing an ad-verse inference against Respondent based on its failure tocallPatrick Turner to support Orphry's and Kramer'stestimony that Allen was asleep. I am persuaded that infailing to call Patrick Turner, Respondent did nothingmore than run the risk that the witnesses it did present insupport of its position might fail to be convincing in theirtotal testimony.Also, Respondent's contention was notthat it fired Allen because Turner observed her asleep,but rather, Respondent contends it terminated Allen be-cause Orphry and Kramer found her asleep. Inasmuch asIhave believed the testimony of Allen based on her su-perior demeanor, I am persuaded that further witnessespresented by Respondent would not have altered theresult herein. In summary, Allen did not impress me as aperson who had contrived the comments she attributedto Butt. I am persuaded, and find, that Butt stated in sub-stanceand effect the remarks attributed to him by Allenat their August 25 meeting. I am, likewise, persuadedthatAllen and Butt met alone, and that Allen requesteda coworker to be present with her after Butt told herthat he had some complaints about her. It is very logical22 Respondent presented various examples of employees that had beendischarged for such offenses as not ringing up sales,being late for assign-ments, selling beer to minors, not performing work assignments,appear-ing to be intoxicated, drinking while on duty, leaving an assigned dutystation, stand shortages, customer complaints, walking off the job, incom-petence on the job, trespassing in restricted areas, playing on the ballfield, refilling used beer cups, overcharging customers, and for otherspecified reasons (R Exhs 3-20) 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDand probable that Allen did, in fact, so ask, and I rejectRespondent's contention that Allen did not know to askfor a representative in her meeting with Butt inasmuch asUnion Representative Lucio testified without contradic-tion that he had explained Section 7 rights to the em-ployees when he spoke with them prior to the time whenAllen met with Butt on August 25. I found totally un-convincing Orphry's testimony that when she observedAllen asleep, she did nothing to her, nor even attemptedto awaken her. I, likewise, found unbelievable Kramer'stestimony that he simply awakened Allen but said noth-ing to her.From the credited facts as outlined above, I find thatthe General Counsel established a clear and strong primafacie case that Respondent violated Section 8(a)(3) and(1) of the Act when, on August 25, it discharged its em-ployee Irene Allen. The facts as established indicate thatAllen was not, in fact, asleep, nor is there any evidencein this record that she was derelict in performing herduties. It is clear from the evidence that Respondentknew of Allen's union sympathies in that she was thefirst individual to sign the in-plant organizing committeeletter, and Respondent had received the letter only daysbeforeAllenwas discharged. The timing of the dis-charge is probative of the motive for the discharge. Re-spondent asked Allen, through ConcessionsManagerButt, to go to union meetings and to keep him abreast ofwhat was happening at the meetings. I am convincedButt was referring to union meetings inasmuch as thatwas the only type ofmeetingsthatAllen had been at-tending. I am also persuaded that Butt had the in-plantorganizingletterwhich Allen had signed present at theinterview on August 25. The evidence is also quite clearthat immediately upon Allen's refusing to "rat" on herfellow employees, she was suspended, which suspensionwas later converted to a discharge. To request an em-ployee to engage in surveillance of the employee's fellowemployees' union activities and report back to manage-ment constitutes a violation of Section 8(a)(1) of the Act.SeeMaywood, Inc.,251NLRB 979, 982-983 (1980). Iconclude, and find, that Respondent violated Section8(a)(1) of the Act on August 25, by soliciting employeeAllen to observe and report back to Respondent on theunion activities of other of Respondent's employees. It is,likewise, unlawful for a respondent to suspend or dis-charge an employee because they will not engage in sur-veillance of their fellow employees' union activities andreport such activities to supervision. SeeProctor-SilexCorp.,159NLRB 598 at 602-603 (1966). I, therefore,conclude and find that Respondent violated Section8(a)(3) and(1) of the Act when it discharged Allen onAugust 25 because she would not spy on the union ac-tivities of her fellow employees and report the findingsof her surveillance to Respondent. Respondent's assertedreasons for discharging her were pretextuous and didnot, in fact, exist. I find it unnecessary to discuss in detailthe guidelinesset forth inWright Line,251 NLRB 1083(1980), inasmuch as I have concluded that the reasonsadvanced by Respondent for the discharge of Allen didnot exist. Therefore, Respondent could not have demon-strated that it would have discharged Allen withoutregard to her protected activities. SeeLimestone ApparelCorp.,255 NLRB 722 (1981).See alsoBrookfield Dairy,266 NLRB 698 (1983).The final issues remaining with respect to Allen are:whether she requested a coworker to be present with herduring the interview that took place on August 25;whether she had reasonable cause to believe that disci-plinemight result from the interview; and, whether theprinciples inWeingarten (NLRB v.Weingarten,420 U.S.251 (1974)) apply in the instant case. Based on the cred-ited facts as outlined above, I find that Allen did, in fact,ask for a fellow coworker to represent her at the meet-ing.The evidence is quite clear that Allen had reason tobelieve that discipline might result from the meeting inas-much as Butt told her just prior to her asking for afellow coworker that he had some complaints about her.I am, therefore, persuaded in agreement with the Gener-alCounsel that Respondent violated Section 8(a)(1) ofthe Act by refusing Allen's request that a coworker bepresentwith her during her interview with Butt. TheBoard held inMaterials Research Corp.,262,NLRB 1010(1982), that the rationale enunciated inWeingartencom-pelled the conclusion that unrepresented employees wereentitled to the presence of a coworker at an investigatoryinterview if it is demonstrated that the employee reason-ably believed that discipline might result from the inter-view and the failure to allow a coworker to be presentwould constitute a violation of Section 8(a)(1) of theAct. I reject Respondent's argument that the Board's ap-plication of theWeingartenrule to nonunion employeeswas erroneous as a matter of law.I, likewise, reject Respondent's contention that even iftheWeingartenrule applied, Concessions Manager Butthad already determined to discipline Allen before themeeting took place and, as such, to conduct a meetingwithout a coworker present did not violate the Act. Re-spondent relies onBaton Rouge Water Works Co., 246NLRB 995 (1979), where the Board held theWeingartenrule was not applicable to meetings called to inform anemployee of a disciplinary decision already made. Evenassuming arguendo that Respondent's version of the factswere credited, which facts I do not credit, ConcessionsManager Butt, by his own testimony, went beyondmerely informing the employee of his previously madedisciplinary decision and delved into the circumstancesurrounding the alleged misconduct. Butt, based on hisown testimony, asked Allen why she wassleeping in theback room, thus, Respondent was seeking justificationfor its conduct and, in effect, sought further facts to sup-port its actions against Allen. Thus, Respondent's con-duct, even if Butt's testimony had been credited, re-moved this meeting from the narrow holding ofBatonRouge Water Works Co.,supra, and accordingly, a rightto the presence of a coworker to assist Allen attached.Cf.Gulf States Mfg.,261 NLRB 852 (1982). Allen's testi-mony, which I credit, clearly demonstrates that Buttconducted an investigatory type interview.CONCLUSIONS OF LAW1.Harry M. Stevens, Inc., a/k/a Harry M. StevensServices, Inc. is an employer engaged in commerce HARRY M. STEVENS SERVICESwithin the meaning of Section 2(2), (6), and (7) of theAct.2.Local Union No. 251, Hotel Employeesand Restau-rant Employees International Union, AFL-CIO-CLC isa labor organization within the meaning of Section 2(5)of the Act.3.By engaging in the following conduct, Respondentcommitted unfair labor practices in violation of Section8(a)(1) of the Act:(a)Engaging in surveillance of its employees' unionactivities.(b)Requesting employees to engage in surveillance oftheir fellow employees'unionactivities.(c)Denying its employee Irene Allen's request for thepresence and assistance of a coworker at an interviewwhich she reasonably believed would result in discipli-nary action.(d)By promulgating andmaintainingitsno-solicitation/no-distribution rulewhich prohibited unau-thorized soliciting on company premises during activeworking time and unauthorized distribution of literatureof any description in working areas.4.By discharging its employees Orell Fitzsimmons onAugust 22 and Irene Allen on August 25 in order to dis-courage union activity and union membership, Respond-ent violated Section 8(a)(3) and (1) of the Act.5.The unfair labor practices set forth above are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.THE REMEDY287Having found that Respondent has engaged in certainunfair labor practices within the meaning of Section8(a)(1) and(3)of the Act, I shall recommend that itcease and desisttherefrom and take certain affirmativeaction to effectuate the policies of the Act.In addition to the usual cease-and-desist order andnotice posting, my recommended Order will require Re-spondent to offer Orell Fitzsimmons and Irene Allen un-conditional reinstatement to their former jobs, or to sub-stantially equivalent positions if their former jobs nolonger exist, and to make them whole for all wages lostas a result of their unlawful discharge. Said backpay andinterest thereon is to be computed in the manner pro-scribed in FW. Woolworth Co., 90NLRB 289 (1950),andFlorida Steel Corp.,231 NLRB 651 (1977).See gen-erallyIsis Plumbing Co.,138 NLRB 716 (1962). Further,it is recommended that Respondent expunge from its filesany reference to its discharge of the above-named em-ployees and notify both of them in writing that this hasbeen done and that evidence of their unlawful dischargewill not be usedas a basisfor future personnel actionsagainstthem. SeeSterling Sugars,261 NLRB 472 (1982).I alsorecommend that Respondent be ordered to with-draw and abolish its invalid no-solicitation/no-distribu-tion rule and notify its employees that it has taken suchaction.[Recommended Order omitted from publication.]